816 So.2d 846 (2002)
STATE of Louisiana
v.
Derrick HOWARD.
State of Louisiana
v.
Henry Davis.
Nos. 2001-KO-1467, 2001-KO-1557.
Supreme Court of Louisiana.
April 26, 2002.
Writ Denied.
CALOGERO, C.J., dissents in part and assigns reasons.
JOHNSON, J., would grant the writ.
*847 CALOGERO, Chief Justice, dissents in part.
I would grant this writ application in part and order the district court to appoint counsel for the defendants and to hold an evidentiary hearing to determine if the State failed to disclose evidence of a deal made with its witness, Joseph Redding and, if so, whether that failure entitles defendants to a new trial.